Citation Nr: 1502542	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression and anxiety disorder effective May 29, 2009, and a staged rating in excess of 50 percent from July 28, 2010.  

2.  Entitlement to an earlier effective date than July 28, 2010, for a 50 percent rating for major depression and anxiety disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.  

These matters are presently before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As part of a VA Form 9, received by VA in February 2014, the Veteran requested to be afforded a video conference hearing before a Veterans Law Judge.  The Veteran's accredited representative, as part of an Informal Hearing Presentation, dated in December 2014, observed that the Veteran had requested to have a video conference hearing in February 2014.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the AOJ schedules Board video-conference hearings, a remand of these matters to the AOJ is warranted.




Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a Board video-conference hearing in accordance with his February 2014 request.  The AOJ should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

